MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be
                                                                        Apr 25 2019, 9:52 am
regarded as precedent or cited before any
court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Alan K. Wilson                                            Curtis T. Hill, Jr.
Public Defender                                           Attorney General of Indiana
Muncie, Indiana
                                                          Marjorie Lawyer-Smith
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of J.L., III, a Child                       April 25, 2019
Alleged to be a Delinquent                                Court of Appeals Case No.
Child,                                                    18A-JV-2529
Appellant-Respondent,                                     Appeal from the Delaware Circuit
                                                          Court
        v.                                                The Honorable Amanda Yonally,
                                                          Magistrate
State of Indiana,                                         Trial Court Cause No.
Appellee-Petitioner                                       18C02-1808-JD-99




Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-2529 | April 25, 2019                   Page 1 of 5
[1]   J.L., III, appeals his delinquency adjudications for acts that would have been

      Class A Misdemeanor Battery Resulting in Bodily Injury1 and Class A

      Misdemeanor Dangerous Possession of a Firearm 2 had they been committed by

      an adult. He argues that the evidence is insufficient to support the

      adjudications. Finding the evidence sufficient, we affirm.


                                                      Facts
[2]   On August 5, 2018, Danielle Fleming went to a house in Muncie, not knowing

      that her son, J.L., would be there. Fleming and J.L. had been fighting recently.

      When she arrived at the house, Fleming approached J.L. and yelled that she

      was tired of him being disrespectful to her. J.L. pushed her away from him

      with his forearm and hit her in the chest. When he turned away from her, she

      slapped him on the face. She bear hugged J.L., who grabbed her arms, leaving

      a bruise. Family members then stepped in to separate them.


[3]   J.L. “stormed” outside after the altercation, making statements indicating he

      was still very angry with his mother. Tr. Vol. II p. 10, 28. He returned into the

      house and pulled an object that appeared to be a black gun handle from the

      pocket of his shorts. It was apparent that he had a gun based on the handle and

      the way his shorts were sagging. Someone called the police and J.L. fled the

      scene but was later apprehended.




      1
          Ind. Code § 35-42-2-1(d).
      2
          Ind. Code § 35-47-10-5(a).


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2529 | April 25, 2019   Page 2 of 5
[4]   On August 13, 2018, the State filed a petition alleging that J.L. was a

      delinquent child for committing acts that would have been Level 6 felony

      intimidation, Class A misdemeanor battery resulting in bodily injury, and Class

      A misdemeanor dangerous possession of a firearm, had they been committed

      by an adult.


[5]   A factfinding hearing took place on August 28, 2018. At the close of the State’s

      case in chief, J.L. moved for judgment on the evidence with respect to the

      intimidation and battery counts. The State conceded with respect to the

      intimidation count, so the juvenile court granted J.L.’s motion as to

      intimidation but denied it as to battery. At the conclusion of the evidence, the

      juvenile court adjudicated J.L. a delinquent for the battery and possession of a

      firearm counts. At a September 24, 2018, dispositional hearing, the juvenile

      court ordered that J.L. be committed to the Logansport Juvenile Intake

      Diagnostic Facility for an indeterminate period of time. J.L. now appeals.


                                    Discussion and Decision
[6]   J.L. argues that the evidence is insufficient to support the delinquency

      adjudications. When reviewing a challenge to the sufficiency of evidence

      supporting a delinquency adjudication, we do not reweigh the evidence or judge

      witness credibility and will consider only the evidence favorable to the

      judgment and the reasonable inferences supporting it. J.S. v. State, 114 N.E.3d
518, 520 (Ind. Ct. App. 2018), trans. denied. We will affirm if there is substantial

      evidence of probative value from which a reasonable factfinder could conclude


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2529 | April 25, 2019   Page 3 of 5
      beyond a reasonable doubt that the juvenile engaged in the unlawful conduct.

      Id.


[7]   To support its allegation of delinquency for Class A misdemeanor battery

      causing bodily injury, the State was required to prove beyond a reasonable

      doubt that J.L. knowingly or intentionally touched Fleming in a rude, insolent,

      or angry manner, resulting in bodily injury. I.C. § 35-42-2-1(d).


[8]   At the factfinding hearing, Fleming testified that J.L. grabbed her arms during

      their fight and that she had bruises as a result. Another witness testified that

      she had observed bruising to Fleming’s arm, and a third witness testified that

      J.L. had grabbed Fleming by the arm. Indeed, J.L. even admitted during his

      testimony that he had grabbed Fleming’s arms and caused bruising. J.L.,

      however, claimed that he had acted in self-defense. The juvenile court

      acknowledged that there was conflicting evidence, but after assessing the

      evidence and the credibility of the witnesses, resolved the conflict against J.L.

      We cannot second guess this assessment. Given that we may only consider the

      evidence most favorable to the adjudication, we find that the evidence is

      sufficient to support the finding that J.L. committed an act that would have

      been Class A misdemeanor battery had it been committed by an adult.


[9]   To support its allegation of delinquency for Class A misdemeanor dangerous

      possession of a firearm, the State was required to prove beyond a reasonable

      doubt that J.L. knowingly, intentionally, or recklessly possessed a firearm for a

      purpose not exempted from the statute. I.C. § 35-47-10-5(a).


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2529 | April 25, 2019   Page 4 of 5
[10]   At the factfinding hearing, a witness testified that when J.L. returned to the

       house after the altercation with Fleming, she saw him pull a black object out of

       his pocket that appeared to be a gun. She was sure that it was a gun after seeing

       the handle and the way his shorts were sagging. She is familiar with weapons

       because of her grandfather. The juvenile court explicitly found that the

       witness’s testimony “was credible, that she is familiar with a firearm, . . . and

       that she . . . believed that the defendant had a firearm in his possession on that

       day.” Tr. Vol. II p. 76. The juvenile court noted J.L.’s explanation that it was

       a cell phone, not a gun, in his pocket, but ultimately found the witness’s

       testimony to be more credible. Given our standard of review, we find the

       evidence sufficient to support the finding that J.L. committed an act that would

       have been Class A misdemeanor dangerous possession of a gun had it been

       committed by an adult.


[11]   The judgment of the juvenile court is affirmed.


       Najam, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2529 | April 25, 2019   Page 5 of 5